Title: From John Adams to Martinus Van Marum, 24 December 1805
From: Adams, John
To: Van Marum, Martinus



Sir
Quincy December 24th. 1805

I have received the letter you did me the honor to write me in July 1805 inclosing a Diploma by which I have the honor to be constituted a member of the very respectable Society of the Sciences at Harlem, signed by Teding van Berkhout as President and yourself as Secretary. As this distinction conferred by a learned Society in that Country where I formerly received so many kindnesses is not less agreeable than honourable to me I accept it with great satisfaction and pray you to make my acknowledgments for it to the President and members, and to accept them Yourself from your obliged and respectful humble Servt

PS. I see in the programme a question concerning the tree which succeeds the best in dry lands, and which ameliorates the soil the most and soonest. In this Country our American locust-tree, excells all others for these purposes—

